UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-50217 ICON Income Fund Nine, LLC (Exact name of registrant as specified in its charter) Delaware 13-4183234 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or asmaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [ ](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onAugust 6, 2012 is 97,955. ICON Income Fund Nine, LLC Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Changes in Members'Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2.Manager’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets June 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases Equipment held for sale - Other current assets Total current assets Non-current assets: Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $16,051,634 and $15,807,492, respectively) Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Members' Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Interest rate swap contracts Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Total Liabilities Commitments and contingencies (Note 8) Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Total Liabilities and Members' Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations and Comprehensive Loss (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Rental income $ Finance income Income from investments in joint ventures - - Net gain on sales of equipment - - Interest and other income Total revenue Expenses: General and administrative Repair and maintenance - - Vessel operating expense - - Interest Depreciation and amortization Impairment loss - - Other operating expenses - - Total expenses Net loss $ ) $ ) $ ) $ ) Net loss allocable to: Additional Members $ ) $ ) $ ) $ ) Manager ) $ ) $ ) $ ) $ ) Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Change in valuation ofinterest rate swap contracts Total comprehensive loss $ ) $ ) $ ) $ ) Weighted average number of additional shares of limited liability company interests outstanding Net loss per weighted average additional share of limited liability company interests outstanding $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Members' Equity Additional Members Additional Accumulated Other Comprehensive Total Members' Shares Members Manager Loss Equity Balance, December 31, 2011 $ $ ) $ ) $ Net loss - ) ) - ) Change in valuation of interest rate swap contracts - - - Cash distributions - ) ) - ) Balance, March 31, 2012 (unaudited) ) ) Net loss - ) ) - ) Change in valuation of interest rate swap contracts - - - Cash distributions - ) ) - ) Balance, June 30, 2012 (unaudited) $ $ ) $ ) $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Rental income paid directly to lenders by lessees - ) Finance income ) ) Income from investments in joint ventures - ) Net gain on sales of equipment ) - Depreciation and amortization Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Impairment loss - Paid-in-kind interest - Changes in operating assets and liabilities: Collection of finance leases Other assets, net ) ) Deferred revenue - ) Accrued expenses and other current liabilities Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of equipment Net cash provided by investing activities Cash flows from financing activities: Cash distributions to members ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosure of non-cash investing and financing activities: Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ $ Reclassification of leased equipment at cost to equipment held for sale $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2012 (unaudited) (1)Basis of Presentation and Consolidation The accompanying consolidated financial statements of ICON Income Fund Nine, LLC (the “LLC”) have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q.In the opinion of the manager of the LLC, ICON Capital Corp., a Delaware corporation (the “Manager”), all adjustments, which are of a normal, recurring nature, considered necessary for a fair presentation have been included. These consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2011. The results for the interim period are not necessarily indicative of the results for the full year. The consolidated financial statements include the accounts of the LLC and its majority-owned subsidiaries and other controlled entities. All intercompany accounts and transactions have been eliminated in consolidation. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update ("ASU") No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in US GAAP and IFRSs, which amends its guidance related to fair value measurements in order to align the definition of fair value measurements and the related disclosure requirements between US GAAP and International Financial Reporting Standards. The new guidance also changes certain existing fair value measurement principles and disclosure requirements. The adoption of ASU 2011-04 became effective for the LLC on January 1, 2012. The adoption of these additional disclosures did not have a material impact on the LLC’s consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05, Presentation of Comprehensive Income, which revises the manner in which companies present comprehensive income in their financial statements. The new guidance removes the option to report other comprehensive income and its components in the statement of changes in equity and instead requires presentation in one continuous statement of comprehensive income or two separate but consecutive statements. The adoption of ASU 2011-05 became effective for the LLC on January 1, 2012. The adoption of this guidance did not have a material impact on the LLC’s consolidated financial statements, as it only required a change in the format of presentation. 5 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2012 (unaudited) Net Investment in Finance Leases Net investment in finance leases consisted of the following: June 30, December 31, Minimum rents receivable $ $ Unearned income ) ) Net investment in finance leases Less:Current portion of net investment in finance leases Net investment in finance leases, less current portion $ $ Credit Quality of Direct Finance Leases and Allowance for Credit Losses The Manager weighs all credit decisions based on a combination of external credit ratings as well as internal credit evaluations of all lessees. A lessee’s credit is analyzed using those credit ratings as well as the lessee’s financial statements and other financial data deemed relevant. As the LLC’s direct finance leases are limited in number, the LLC is able to estimate the allowance for credit losses based on a detailed analysis of each lease as opposed to using portfolio based metrics and allowance for credit losses. Leases are analyzed quarterly and categorized as either performing or non-performing based on payment history. If a lease becomes non-performing due to a lessee’s missed scheduled payments or failed financial covenants, the Manager analyzes whether a reserve should be established or whether the lease should be restructured. Material events would be specifically disclosed in the discussion of each lease held. 6 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2012 (unaudited) Leased Equipment at Cost Leased equipment at cost consisted of the following: June 30, December 31, Aircraft $ $ Manufacturing, telecommunications and computer equipment - Less: Accumulated depreciation $ $ Depreciation expense was $1,317,785 and $1,786,901 for the three and six months ended June 30, 2012, respectively.Depreciation expense was $1,189,680 and $2,503,994 for the three and six months ended June 30, 2011, respectively. Aircraft The LLC owns an Airbus A340-313X aircraft (“Aircraft 128”). The previous lease of Aircraft 128 expired on November 30, 2011. In connection with preparing the aircraft for re-lease, for the six months ended June 30, 2012, the LLC incurred approximately $819,000 in repairs and maintenance expense, which consisted primarily of cabin preparation and mechanical and airworthiness services. On February 16, 2012, Aircraft 128 was delivered to the new lessee, Aerolineas Argentinas (“AA”), at which time a new six-year lease commenced. The LLC has an outstanding, non-recourse debt balance related to the aircraft. At the expiration of the aircraft’s previous lease, a balloon payment of $22,750,000 was due, but was not made,as the aircraft was still being readied for delivery to AA. As the loan is expected to be refinanced, the lender has agreed not to exercise any of its remedial rights under the loan agreement. The debt continues to accrue interest, which is added to the outstanding principal balance of the debt until such time as the debt is refinanced. At June 30, 2012, the outstanding non-recourse debt balance related to Aircraft 128 was $23,678,640. Marine Vessel As a result of negotiations to remarket certain vessels in 2011, the Manager reviewed the LLC’s investment in ICON Samar LLC and determined that the net book value of the vessel under charter, the Samar Spirit, exceeded the fair value. As a result, the LLC recognized an impairment charge of approximately $11,279,000 during the quarter ended March 31, 2011.On June 24, 2011, the vessel was returned and classified as equipment held for sale. The Manager modified the exit strategy related to the investment in the vessel and, as a result, the LLC recognized an additional impairment charge of approximately $10,635,000 during the three months ended June 30, 2011. On August 19, 2011, the LLC sold the Samar Spirit for approximately $8,200,000 and on August 24, 2011, the LLC satisfied the remaining third-party debt of approximately $2,500,000.No gain or loss was recorded as a result of this transaction. 7 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2012 (unaudited) Leased Equipment at Cost - continued Ground Transportation Equipment During the six months ended June 30, 2012, the LLC sold 41 Great Dane Trailers for approximately $320,000 and recorded an aggregate gain on sale of approximately $49,000. At June 30, 2012, all remaining Great Dane Trailers were classified as equipment held for sale. Investment in Joint Venture The LLC, through a joint venture with ICON Income Fund Eight B L.P. (“Fund Eight B”), an affiliate of the Manager, has a 50% ownership interest in an Airbus A340-313X aircraft (“Aircraft 126”). The previous lease ofAircraft 126 expired on June 30, 2011. On January 3, 2012, Aircraft 126 was delivered to the new lessee, AA, at which time a new six-year lease commenced. The joint venture has an outstanding, non-recourse debt balance related to the aircraft. At the expiration of the aircraft’s previous lease, a balloon payment of $32,677,000 was due, but was not made, as the aircraft was still being readied for delivery to AA. As the loan is expected to be refinanced, the lender has agreed not to exercise any of its remedial rights under the loan agreement. The debt continues to accrue interest, which is added to the outstanding principal balance of the debt until such time as the debt is refinanced. At December 31, 2011 and June 30, 2012, the LLC’s carrying value in the joint venture was $0. For the six months ended June 30, 2012, the LLC did not record its share of the joint venture’s losses since the LLC has no obligation to fund future losses. Information as to the results of operations of ICON Aircraft 126 LLC is summarized below: June 30, Revenue $ $ Net loss $ ) $ ) LLC's share of net loss $ ) $ ) Non-Recourse Long-Term Debt The LLC acquired three car and truck carrying vessels (“Wilhelmsen Vessels”) on bareboat charter to Wilhelmsen Lines Shipowning AS (“Wilhelmsen”) for cash and non-recourse long-term debt.The non-recourse long-term debt requires quarterly payments ranging from $450,000 to $800,000. The lender has a security interest in the Wilhelmsen Vessels and an assignment of the rental payments under the charters. The LLC paid approximately $630,000 in costs associated with the non-recourse long-term debt refinancing, which were capitalized as debt financing costs and are being amortized as interest expense over the term of the non-recourse long-term debt. For the six months ended June 30, 2012, approximately $14,700 was recorded to interest expense related to the amortization of the non-recourse long-term debt financing costs. At June 30, 2012, the outstanding non-recourse debt balance related to the Wilhelmsen Vessels was $8,100,000. 8 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2012 (unaudited) Non-Recourse Long-Term Debt - continued The LLC entered into three interest rate swap contracts with Fortis Bank NV/SA, New York Branch in order to fix the variable interest rates on the non-recourse long-term debt at 7.02% per year and minimize the risk of interest rate fluctuation. Derivative Financial Instruments The LLC may enter into derivative transactions for purposes of hedging specific financial exposures, including changes in interest rates on its non-recourse long-term debt. The LLC enters into these instruments only for hedging underlying exposures. The LLC does not hold or issue derivative financial instruments for purposes other than hedging. Certain derivatives may not meet the established criteria to be designated as qualifying accounting hedges, even though the LLC believes that these are effective economic hedges. The LLC recognizes all derivatives as either assets or liabilities on the consolidated balance sheets and measures those instruments at fair value. Changes in the fair value of such instruments are recognized immediately in earnings unless certain criteria are met. These criteria demonstrate that the derivative is expected to be highly effective at offsetting changes in the fair value or expected cash flows of the underlying exposure at both the inception of the hedging relationship and on an ongoing basis and include an evaluation of the counterparty risk and the impact, if any, on the effectiveness of the derivative. If these criteria are met, which the LLC must document and assess at inception and on an ongoing basis, the LLC recognizes the changes in fair value of such instruments in accumulated other comprehensive income (loss) (“AOCI”), a component of equity on the consolidated balance sheets. For the periods presented, these changes in fair value are the sole component of AOCI. Changes in the fair value of the ineffective portion of all derivatives are recognized immediately in earnings. Interest Rate Risk The LLC’s objectives in using interest rate derivatives are to add stability to interest expense and to manage its exposure to interest rate movements on its variable non-recourse debt. The LLC’s strategy to accomplish these objectives is to match the projected future cash flows with the underlying debt service. Interest rate swaps designated as cash flow hedges involve the receipt of floating-rate interest payments from a counterparty in exchange for the LLC making fixed-rate interest payments over the life of the agreements without exchange of the underlying notional amount. Designated Derivatives At June 30, 2012, the LLC had three floating-to-fixed interest rate swaps relating to the non-recourse debt associated with the three Wilhelmsen Vessels on bareboat charter to Wilhelmsen that were designated and qualifying as cash flow hedges with an aggregate notional amount of $8,100,000.These interest rate swaps mature on September 23, 2013. For these derivatives, the LLC records the gain or loss from the effective portion of changes in the fair value of derivatives designated and qualifying as cash flow hedges in AOCI, and such gain or loss is subsequently reclassified into earnings in the period that the hedged forecasted transaction affects earnings and within the same line item on the statements of operations and comprehensive loss as the impact of the hedged transaction. 9 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements June 30, 2012 (unaudited) Derivative Financial Instruments – continued The table below presents the fair value of the LLC’s derivative financial instruments as well as their classification within the LLC’s consolidated balance sheets as of June 30, 2012 and December 31, 2011: Derivatives designated as hedginginstruments: Liability Derivative June 30, December 31, Balance Sheet Location Fair Value Fair Value Interest rate swaps Interest rate swap contracts $ $ The tables below present the effect of the LLC’s derivative financial instruments designated as cash flow hedging instruments on the consolidated statements of operations and comprehensive loss for the three and six months ended June 30, 2012 and 2011: Three Months Ended June 30, 2012 Derivatives Amount of Gain (Loss) Recognized in AOCI on Derivative (Effective Portion) Location of Gain (Loss) Reclassified from AOCI into Income (Effective Portion) Gain (Loss) Reclassified from AOCI into Income (Effective Portion) Location of Gain (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Gain (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Interest rate swaps $ ) Interest expense $ ) Gain (loss) on derivative financial instruments $
